FILE COPY




                                Fourth Court of Appeals
                                        San Antonio, Texas
                                                April 20, 2022

                                            No. 04-22-00190-CR

                                           Frederick O. SILVER,
                                                 Appellant

                                                       v.

                                           The STATE of Texas,
                                                 Appellee

                      From the County Court at Law No. 1, Bexar County, Texas
                                      Trial Court No. 671214
                             Honorable Helen P. Stowe, Judge Presiding


                                               ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice

        In the underlying case, the State filed a criminal complaint against Appellant Frederick
O. Silver, alleging that he committed the offense of FALSE REPORT TO P-O. The clerk’s
record reflects that no final judgment of conviction has been signed in the underlying cause.
Silver has filed two pro se notices of appeal, complaining of pretrial orders. Thus, this appeal is
interlocutory.

       The first notice of appeal, which was filed April 6, 2022, states that Silver intends to
appeal the order signed by Judge Stowe on April 5, 2022. The clerk’s record reflects that on
April 5, 2022, Silver’s appointed counsel filed a motion for competency evaluation.1 The clerk’s
record further reflects that on April 5, 2022, Judge Stowe signed an order finding that a
competency evaluation is needed.

      The second notice of appeal states that Silver intends to appeal Judge Harle’s March 15,
2022 order denying Silver’s motion to recuse Judge Stowe. The clerk’s record reflects that on
March 17, 2022, Judge Harle signed a “Corrected Order Denying Motion to Recuse.”



1Theclerk’s record indicates that on November 29, 2021, Judge Stowe handwrote on a pleading titled “Waiver of
Counsel By Pro Se Defendant” that Silver “indicated he would like to be pro se but refused to sign this document.”
                                                                                          FILE COPY

        As noted, because no final judgment of conviction has been signed, Silver’s appeal is
interlocutory. The right to appeal in a criminal case is a statutorily created right. See TEX. CODE
CRIM. PROC. art. 44.02; Bayless v. State, 91 S.W.3d 801, 805 (Tex. Crim. App. 2002). Thus, the
“standard for determining jurisdiction is not whether the appeal is precluded by law, but whether
the appeal is authorized by law.” Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014)
(quoting Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App. 2008)). “This extends to
interlocutory appeals as well.” Id. The court of criminal appeals has explained that the “courts of
appeals do not have jurisdiction to review interlocutory orders unless that jurisdiction has been
expressly granted by law.” Id. (quoting Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App.
1991)).

        We have found no statutory authority permitting a defendant to appeal from a trial court
order denying a motion to recuse. See Hranicky v. State, No. 01-11-00557-CR, 2013 WL
1804495, at *3 (Tex. App.—Houston [1st Dist.] Apr. 30, 2013, pet. ref’d) (holding appellate
court had no jurisdiction to decide the interlocutory appeal from the denial of a pre-trial motion
to recuse the trial judge). Similarly, we have found no statutory authority permitting a defendant
to appeal from a trial court order for competency evaluation. See Richardson v. State, No. 02-21-
00191-CR, 2022 WL 557427, at *1 (Tex. App.—Fort Worth Feb. 24, 2022, no pet. h.)
(dismissing for lack of jurisdiction appeal from trial court order for competency examination).

       We therefore ORDER Silver to show cause on or before May 5, 2022 why this appeal
should not be dismissed for lack of jurisdiction.

       Further, on April 14, 2022, Silver filed in this court an “Emergency Motion to Quash
Arrest Warrant #1794848 Sid #1034237 Pending the Disposition of His Appeal.” He attached to
his motion a warrant for his arrest and a motion he filed in the trial court, “Demand to Quash
Warrant #1794848 SID#1034237.” On April 18, 2022, he filed a “Request for Judicial Notice on
Appeal in Support of Emergency Motion to Quash Arrest Warrant #1794848 SID # 1034237.”
The pleadings he attaches to his request for judicial notice are included in the clerk’s record.
There is no need for us to take judicial notice of these pleadings. With respect to the merits of his
emergency motion, in both his emergency motion and his motion for judicial notice, he
complains of the trial court’s order for competency evaluation and his pending arrest warrant. As
explained above, we are without jurisdiction to decide his interlocutory appeal. Therefore, his
“Emergency Motion to Quash Arrest Warrant #1794848 Sid #1034237 Pending the Disposition
of His Appeal” is DENIED.


                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of April, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court